In two negligence actions subsequently consolidated, the defendant Westchester Construction Co., Inc., appeals from an order of the Supreme Court, Westchester County, dated September 27, 1962, which denied conditionally its motion to dismiss the complaint in the action against it for lack of prosecution; and the defendant Holland Avenue Corporation appeals from an order of said court, dated the same day, which denied conditionally its motion to dismiss the complaint in the action against it for lack of prosecution. Defendants contend that the motions should have been granted and that the complaints should have been dismissed unconditionally. Order reversed, without costs, motions to dismiss the complaints granted unconditionally, and complaints dismissed, without costs. In our opinion, plaintiff failed to show either a reasonable excuse for the inordinate delay in prosecution or that his causes of action are meritorious. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.